Citation Nr: 0709777	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-34 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 50 percent disability rating 
for bilateral hearing loss, reduced to 30 percent, effective 
September 1, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which reduced the evaluation for the 
veteran's bilateral hearing loss to 30 percent, effective 
September 1, 2004.


FINDINGS OF FACT

1.  A March 2004 rating decision increased the evaluation of 
the veteran's bilateral hearing loss to 50 percent, effective 
January 10, 2001, and proposed to reduce that evaluation to 
30 percent, effective January 17, 2004; a May 2004 rating 
decision reduced the disability rating to 30 percent, 
effective September 1, 2004.  

2.  The preponderance of the evidence of record at the time 
of the May 2004 rating decision reflected bilateral hearing 
loss that warranted no more than a 30 percent disability 
rating.


CONCLUSION OF LAW

The criteria for reduction of the disability rating for 
bilateral hearing loss to 30 percent, effective September 1, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.344 (2006); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a).

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is 
allowed for response.  Id.

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record. 38 C.F.R. § 3.344(a) and (c).  See 38 
C.F.R. § 3.951 (ratings in effect for 20 years are protected 
from reduction).  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction. 38 C.F.R. § 3.344(a).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Id.  If, after considering the entire record, doubt 
remains as to the appropriate rating or diagnosis, the rating 
agency should continue the evaluation in effect pending a 
reexamination at a specified future time.  38 C.F.R. § 
3.344(b).

When a disability has not become stable and is likely to 
improve, and the disability rating has not continued at the 
same level for at least five years, a reexamination 
disclosing improvement in that disability will warrant a 
reduction in its rating.  38 C.F.R. § 3.344(c).

The duration of the disability rating at issue is measured by 
the effective date assigned for that rating until the 
effective date of the actual reduction.  Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted.  Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In this case, the RO granted a 40 percent evaluation for 
bilateral hearing loss in an October 2001 rating decision, 
effective from January 10, 2001.  A March 2004 rating 
decision increased the evaluation of the veteran's bilateral 
hearing loss to 50 percent, effective January 10, 2001, based 
on clear and unmistakable error in the October 2001 rating 
decision.  The March 2004 rating decision also proposed to 
reduce the evaluation to 30 percent, effective January 17, 
2004, the date of a VA examination showing improvement in the 
condition.  A May 2004 rating decision reduced the disability 
rating to 30 percent, effective September 1, 2004.  

Initially, the Board notes that the RO followed the 
prescribed procedures set forth at 38 C.F.R. § 3.105(e).  The 
record shows that the 50 percent rating was not in effect for 
more than five years, so 38 C.F.R. § 3.344(a) and (b) do not 
apply.  The Board finds that the examination on which the 
reduction was based is as full and complete as the 
examination on which the 50 percent rating was granted.  38 
C.F.R. § 3.344(a).  

The final question for the Board to consider is whether the 
preponderance of the evidence supported the reduction from 50 
percent to 30 percent.

The 50 percent evaluation in question was awarded under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2003). 

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

During an April 2000 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
20
20
50
75
70

Four frequency pure tone average was 105 in the right ear and 
54 in the left ear.  Speech audiometry revealed speech 
recognition ability of zero percent in the right ear and of 
80 in the left ear.  

These scores correlate to auditory acuity level "XI" in the 
right ear, under either Table VI or Table VIA of 38 C.F.R. § 
4.85, and "IV" in the left ear under Table VI of 38 C.F.R. 
§ 4.85.  The results warrant a 30 percent rating under 
Diagnostic Code 6100 when the auditory acuity levels are 
entered into Table VII of 38 C.F.R. § 4.85.

VA conducted another audiological examination in July 2004, 
after the May 2004 rating decision that implemented the 
reduction to 30 percent, but before the reduction's effective 
date of September 1, 2004.  During this VA audiological 
examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
25
20
45
65
60

Four frequency pure tone average was 105 in the right ear and 
48 in the left ear.  Speech audiometry revealed speech 
recognition ability of zero percent in the right ear and of 
84 in the left ear.  

These scores correlate to auditory acuity level "XI" in the 
right ear, under either Table VI or Table VIA of 38 C.F.R. § 
4.85,and "II" in the left ear under Table VI of 38 C.F.R. § 
4.85.  The results warrant a 10 percent rating under 
Diagnostic Code 6100 when the auditory acuity levels are 
entered into Table VII of 38 C.F.R. § 4.85.

Considering this record, the Board finds that the 
preponderance of the evidence supports the reduction to 30 
percent.  Brown, 5 Vet. App. at 421; Kitchens, 7 Vet. App. at 
325.  Therefore, the appeal is denied.  The foregoing medical 
record, as a whole, is found to provide highly probative 
evidence against entitlement to a 50 percent evaluation.  The 
VA audiological examination reports are found to overall 
support (at best) only a 30 percent evaluation for the 
veteran's bilateral hearing loss.  In fact, findings from the 
July 2004 VA audiological examination demonstrate that the 
veteran's bilateral hearing loss does not warrant a 30 
percent evaluation under Table VII of 38 C.F.R. § 4.85.  
These findings provide more highly probative evidence against 
restoration of a 50 percent evaluation.  

The issue of a further reduction in the evaluation of the 
veteran's hearing loss disorder is not before the Board at 
this time.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in December 2003 with 
respect to the veteran's claim for an increased evaluation 
for bilateral hearing loss; rating decisions dated in March 
2004 and May 2004 that addressed the rating reduction; and a 
statement of the case dated in August 2004 that addressed the 
rating reduction.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
rating reduction and the claimed restoration, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

As the reduction in the disability rating for bilateral 
hearing loss from 50 percent to 30 percent was proper, the 
appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


